Name: Commission Regulation (EC) Ã o 630/2007 of 4 June 2007 amending Council Regulation (EC) NoÃ 32/2000 to take account of amendments to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  leather and textile industries;  foodstuff;  international trade
 Date Published: nan

 7.6.2007 EN Official Journal of the European Union L 145/12 COMMISSION REGULATION (EC) Ã o 630/2007 of 4 June 2007 amending Council Regulation (EC) No 32/2000 to take account of amendments to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Regulation (EC) No 1808/95 (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In the Combined Nomenclature for 2007, laid down in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as amended by Commission Regulation (EC) No 1549/2006 (3), the combined nomenclature codes (CN codes) for certain products have been amended. Annexes I, III, IV and V to Regulation (EC) No 32/2000 refer to some of those CN codes. It is therefore necessary to adjust those Annexes. (2) Regulation (EC) No 32/2000 should therefore be amended accordingly. (3) Since Regulation (EC) No 1549/2006 entered into force on 1 January 2007, this Regulation should apply from the same date. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, III, IV and V to Regulation (EC) No 32/2000 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 2007. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 5, 8.1.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 1506/2006 (OJ L 280, 12.10.2006, p. 7). (2) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 501/2007 (OJ L 119, 9.5.2007, p. 1). (3) OJ L 301, 31.10.2006, p. 1. ANNEX Annexes I, III, IV and V to Regulation (EC) No 32/2000 are amended as follows: (1) In the Annex I, the codes are amended as follows: (a) For order number 09.0006, the TARIC code in the third column is amended as follows:  in the row for CN code ex 0304 10 98, TARIC code 12 is replaced by TARIC code 10. (b) For order number 09.0006, the CN codes in the second column are amended as follows: (i) CN code 0303 50 is replaced by CN code 0303 51; (ii) CN code 0304 10 97 is replaced by CN code 0304 19 97; (iii) CN code ex 0304 10 98 is replaced by CN code ex 0304 19 99; (iv) CN code 0304 90 22 is replaced by CN code 0304 99 23. (c) For order number 09.0013, the TARIC code in the third column is amended as follows:  in the row for CN code ex 4412 99 80, TARIC code 10 is deleted. (d) For order number 09.0013, the CN codes in the second column are amended as follows: (i) CN code ex 4412 19 00 is replaced by CN code ex 4412 39 00; (ii) CN codes ex 4412 92 99 and ex 4412 99 80 are replaced by CN code ex 4412 99 70. (e) For order number 09.0048, CN code ex 0304 20 94 in the second column is replaced by CN code ex 0304 29 99. (2) In the Annex III, the CN codes in the second column are amended as follows: (a) For order number 09.0107, the CN codes are amended as follows: (i) CN code 5607 10 00 is replaced by CN code ex 5607 90 20; (ii) CN code ex 5702 59 00 is replaced by CN code ex 5702 50 90. (3) In the first part of Annex IV, the CN codes in the second column are amended as follows: (a) For order number 09.0104, the CN codes are amended as follows: (i) CN codes 4602 10 91 and 4602 10 99 are replaced by CN codes 4602 11 00, 4602 12 00, 4602 19 91 and 4602 19 99; (ii) CN code 6403 30 00 is replaced by CN codes 6403 51 05, 6403 59 05, 6403 91 05 and 6403 99 05; (iii) CN codes 7013 21 11 and 7013 21 19 are replaced by CN codes 7013 22 10, 7013 33 11 and 7013 33 19; (iv) CN codes 7013 29 51 and 7013 29 59 are replaced by CN codes 7013 28 10, 7013 37 51 and 7013 37 59; (v) CN code 7013 31 10 is replaced by CN code 7013 41 10; (vi) CN code 7013 39 91 is replaced by CN code 7013 49 91; (vii) CN code 9403 80 00 is replaced by CN codes 9403 81 00 and 9403 89 00; (viii) CN code ex 9502 10 is replaced by CN code ex 9503 00 21; (ix) CN code 9503 30 10 is replaced by CN code ex 9503 00 39; (x) CN code ex 9503 49 10 is replaced by CN code ex 9503 00 49; (xi) CN code ex 9503 50 00 is replaced by CN code ex 9503 00 55; (xii) CN code 9503 60 10 is replaced by CN code 9503 00 61; (xiii) CN code ex 9503 90 10 is replaced by CN code ex 9503 00 81; (xiv) CN code ex 9503 90 99 is replaced by CN code ex 9503 00 99. (b) For order number 09.0106, the CN codes are amended as follows: (i) CN code ex 5208 59 00 is replaced by CN code ex 5208 59 90; (ii) CN code ex 6101 10 10 is replaced by CN code ex 6101 90 20; (iii) CN code 6207 99 00 is replaced by CN code 6207 99 90. (4) In the second part of Annex IV, the codes for order number 09.0104 are amended as follows: (a) the TARIC codes in the third column are amended as follows: (i) in the row for CN code 6403 30 00, TARIC code 20 is replaced by TARIC code 19; (ii) in the row for CN code 9502 10 90, TARIC code 10 is deleted; (iii) in the row for CN code 9503 50 00, TARIC code 11 is replaced by TARIC code 10. (b) the CN codes in the second column are amended as follows: (i) CN code 4602 10 91 is replaced by CN code 4602 19 91; (ii) CN code 4602 10 99 is replaced by CN code 4602 19 99; (iii) CN code 6403 30 00 is replaced by CN codes 6403 51 05, 6403 59 05, 6403 91 05 and 6403 99 05; (iv) CN code 7418 19 00 is replaced by CN codes 7418 19 10 and 7418 19 90; (v) CN code 7419 99 00 is replaced by CN codes 7419 99 10, 7419 99 30 and 7419 99 90; (vi) CN code 9403 80 00 is replaced by CN codes 9403 81 00 and 9403 89 00; (vii) CN codes 9502 10 10 and 9502 10 90 are replaced by CN code 9503 00 21; (viii) CN code 9503 30 10 is replaced by CN code 9503 00 39; (ix) CN code 9503 49 10 is replaced by CN code 9503 00 49; (x) CN code 9503 50 00 is replaced by CN code 9503 00 55; (xi) CN code 9503 60 10 is replaced by CN code 9503 00 61; (xii) CN code 9503 90 10 is replaced by CN code 9503 00 81; (xiii) CN code 9503 90 99 is replaced by CN code 9503 00 99. (5) In the second part of Annex IV, the codes for order number 09.0106 are amended as follows: (a) the TARIC code in the third column is amended as follows:  in the row for CN code 6101 10 10, TARIC code 10 is replaced by TARIC code 11. (b) the CN codes in the second column are amended as follows: (i) CN code 5208 53 00 is replaced by CN code 5208 59 10; (ii) CN code 5208 59 00 is replaced by CN code 5208 59 90; (iii) CN code 6101 10 10 is replaced by CN code 6101 90 20; (iv) CN code 6207 99 00 is replaced by CN code 6207 99 90. (6) In the first part of Annex V, the CN codes in the second column are amended as follows: (a) For order number 09.0101, the CN code 5803 90 10 is replaced by CN code 5803 00 30. (b) For order number 09.0103, the CN codes are amended as follows: (i) CN code 5208 59 00 is replaced by CN code 5208 59 90; (ii) CN code 5803 10 00 is replaced by CN code 5803 00 10. (7) In the second part of Annex V, the codes are amended as follows: (a) For order number 09.0101, the CN code 5803 90 10 in the second column is replaced by CN code 5803 00 30. (b) For order number 09.0103, the TARIC codes in the third column are amended as follows: (i) in the row for CN code 5210 12 00, TARIC code 10 is deleted; (ii) in the row for CN code 5210 22 00, TARIC code 10 is deleted; (iii) in the row for CN code 5210 42 00, TARIC code 10 is deleted; (iv) in the row for CN code 5210 52 00, TARIC code 10 is deleted; (v) in the row for CN code 5211 21 00, TARIC code 10 is deleted; (vi) in the row for CN code 5211 22 00, TARIC code 10 is deleted. (c) For order number 09.0103, the CN codes in the second column are amended as follows: (i) CN code 5208 53 00 is replaced by CN code 5208 59 10; (ii) CN code 5208 59 00 is replaced by CN code 5208 59 90; (iii) CN code 5210 12 00 is deleted; (iv) CN code 5210 22 00 is deleted; (v) CN code 5210 42 00 is deleted; (vi) CN code 5210 52 00 is deleted; (vii) CN codes 5211 21 00, 5211 22 00 and 5211 29 00 are replaced by CN code 5211 20 00; (viii) CN code 5803 10 00 is replaced by CN code 5803 00 10.